EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on February 7, 2022, and to the telephonic interview on May 4, 2022. 
The previous rejection of claims 1, 3-10, and 12-26 under 35 USC 112(a) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of claims 1, 3-10, and 12-26 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.
The previous rejection of claims 1, 3-10, and 12-26 under 35 USC 101 has been withdrawn in view of Applicants’ amendments.  The Examiner notes that the claims recite an abstract idea of a method of organizing a human activity because they recite a sales or commercial activity.  However, the Examiner further notes that the abstract idea is integrated into a practical application.  For example, claim 26 recites “communicating, over one or more networks, with (i) computing devices of requesting consumers of an on-demand food delivery service, (ii) computing devices of transport providers that deliver food items in connection with the on-demand food delivery service, and (iii) computing devices of food preparation sources of the on-demand food delivery service,” “detecting, over the one or more networks, the requesting consumer initiating an order session on the computing device,” “during the order session, performing a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service by automatically determining the requesting consumer is associated with a group of consumers of the on-demand food delivery service based at least in part on: stored information that pre-associates the requesting consumer with the group of consumers; a current location of the requesting consumer determined using the computing device of the requesting consumer; and a current location of respective consumers of the group of consumers determined using respective computing devices of the group of consumers.”  The combination of at least these additional elements uses the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claims are patent eligible.
Claims 17, 20, and 28 are amended herein. 
Claims 1, 3-10, and 12-28 are pending and allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants Representative Lillian Fant on May 4, 2022.
The application has been amended as follows:

In the Claims:
Claims 17, 20, and 28 are amended as follows:

17. (Currently Amended) The network computing system of claim 1, wherein the consumption profile of the group of consumers is based on one or more prior order requests from the group of consumers.

20. (Currently Amended) The network computing system of claim 1, wherein the consumption profile of the group of consumers is based at least in part on activity information that identifies an activity that the respective consumers performed during a designated time interval preceding the order session.

28. (Currently Amended) The network computing system of claim 27, wherein the one or more processors further access the instructions to: generate the one or more recommendations for one or more food items based on: 
historical food delivery profile information of at least one consumer of the group of consumers[[;]] 

Allowed Claims:  Claims 1, 3-10, and 12-28 are allowed, wherein claims 1 and 25-26 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 26, the prior art of record, alone or combined, neither anticipates nor renders obvious a method  for providing a delivery service, the method being implemented by one or more processors and comprising: communicating, over one or more networks, with (i) computing devices of requesting consumers of an on-demand food delivery service, (ii) computing devices of transport providers that deliver food items in connection with the on-demand food delivery service, and (iii) computing devices of food preparation sources of the on-demand food delivery service; providing, over the one or more networks, an interactive menu of food items to a computing device of a requesting consumer; detecting, over the one or more networks, the requesting consumer initiating an order session on the computing device; during the order session, performing a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service by automatically determining the requesting consumer is associated with a group of consumers of the on-demand food delivery service based at least in part on: stored information that pre-associates the requesting consumer with the group of consumers; a current location of the requesting consumer determined using the computing device of the requesting consumer; and a current location of respective consumers of the group of consumers determined using respective computing devices of the group of consumers; determining (i) that the order initiated by the requesting consumer is a group order, and (ii) at least one of a size of the group or members of the group; generating, based at least in part on (i) the automatically determining the requesting consumer is associated with the group of consumers of the on-demand food delivery service, (ii) an interaction between the requesting consumer and the interactive menu, (iii) an activity profile of the requesting consumer, (iv) a determination that the order initiated by the requesting consumer is a group order, (v) the current location of the requesting consumer determined using the current location of the computing device of the requesting consumer, (vi) the current location of the respective consumers of the group of consumers determined using the current location of the respective computing devices of the group of consumers, and (vii) consumption profile information for the group of consumer, content to be displayed on a display screen of the computing device of the requesting consumer, the content comprising one or more recommendations for one or more food items; receiving, over the one or more networks, an input from the computing device of the requesting consumer, the input completing the order session; and communicating, over the one or more networks, one or more order requests from the order session to one or more food preparation sources, the one or more order requests specifying multiple food items for preparation for the requesting consumer and the group of consumers.
With regard to claims 1 and 25, the prior art of record, alone or combined, neither anticipates nor renders obvious a system and a non-transitory computer readable medium reciting similar limitations.
Discussion of Prior Art:  The closest prior art is US 10,366,434 B1 to Belousova et al.  Belousova is directed to a restaurant service system that communicates with diner communication devices and restaurant communication devices and that builds a food taxonomy including dishes, dish attributes, and dish ingredients.  Belousova further discloses recommending dishes to a diner based on similarities between the diner and other diners.  However, Belousova, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26, and in particular detecting, over the one or more networks, the requesting consumer initiating an order session on the computing device; during the order session, performing a group matching process to associate the requesting consumer with a group of consumers of the on-demand food delivery service by automatically determining the requesting consumer is associated with a group of consumers of the on-demand food delivery service based at least in part on: stored information that pre-associates the requesting consumer with the group of consumers; a current location of the requesting consumer determined using the computing device of the requesting consumer; and a current location of respective consumers of the group of consumers determined using respective computing devices of the group of consumers; determining (i) that the order initiated by the requesting consumer is a group order, and (ii) at least one of a size of the group or members of the group; generating, based at least in part on (i) the automatically determining the requesting consumer is associated with the group of consumers of the on-demand food delivery service, (ii) an interaction between the requesting consumer and the interactive menu, (iii) an activity profile of the requesting consumer, (iv) a determination that the order initiated by the requesting consumer is a group order, (v) the current location of the requesting consumer determined using the current location of the computing device of the requesting consumer, (vi) the current location of the respective consumers of the group of consumers determined using the current location of the respective computing devices of the group of consumers, and (vii) consumption profile information for the group of consumer, content to be displayed on a display screen of the computing device of the requesting consumer, the content comprising one or more recommendations for one or more food items.
US 2015/0088671 A1 to Xiong et al. is directed to a system and method for providing an entertainment consumption experience based at least in part on a determined wait time for ordered items and user profiles.  However, Xiong, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 10,664,933 B2 to Mimassi is directed to a patron management server that receives location and identification information from a plurality of client devices, receives patron information from a patron profile data store, and provides this information to a host device that then groups the patrons based on similarities.  However, Mimassi, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 2007/0088624 A1 to Vaughn et al. is directed to receiving a request to place an order from a remote device, identifying the customer from a customer identifier included in the request, retrieving customer preference data, and transmitting a customized menu to the customer based on the customer preference data.  However, Vaughn, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 2015/0278926 A1 to Fang et al. is directed to assigning a portable device to a table in a restaurant associated with a group of patrons and associating any orders made using the portable device with that group of patrons.  However, Fang, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
JP 2013218376 A to Hasegawa et al. is directed to providing a menu to a user based on menu history information for the user.  However, Hasegawa, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 2018/0075514 A1 to Madhvanath et al. is directed to generating item recommendations to a user based on a social profile or purchase history of a group of users and based on a trust factor between the user and the group of users.   However, Madhvanath, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 10,748,190 B2 to Kim et al. is directed to determining that multiple customers are part of the same customer group and managing menu information and pricing based on the customers’ history.  However, Kim, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
US 2013/0218967 A1 to Chau et al. is directed to providing personalized recommendations for things to do to a user and a user’s contacts based on their preferences.  However, Chau, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
The article entitled “The Development of Mobile Culinary Recommendation System Based on Group Decision Support System,” by Ratih Kartika Dewi, Mahardeka Tri Ananta, Lutfi Fanani, Komang Candra Brata, and Nurizal Dwi Priandani, International Journal of Interactive Mobile Technologies 12.3: 209-216, International Association of Online Engineering (August 23, 2018), is directed to determining culinary recommendations for a group of people based on group preferences.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1 and 25-26 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625